Citation Nr: 0015565	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  95-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for residuals of a gunshot wound of the right foot 
with fracture of the third metatarsal.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1974 to March 
1979, and from August 1984 to February 1993.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of July 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In the decision, the RO assigned a 
noncompensable initial disability rating for residuals of a 
gunshot wound of the right foot with fracture of the third 
metatarsal.  The veteran testified at a hearing before the 
local hearing officer at the RO in January 1996.  
Subsequently, in a decision of May 1996, the hearing officer 
increased the rating for the disorder to 10 percent.  The 
Board confirmed the 10 percent rating for the residuals of a 
gunshot wound of the right foot with fracture of the third 
metatarsal in May 1998.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  He filed a Motion 
for Summary Remand, through his attorney, in April 1999.  The 
Secretary of Veterans Affairs (Secretary) filed a response 
later that month.  Subsequently, in October 1999, the Court 
issued an order vacating the Board's previous decision with 
respect to the claim for a higher rating for residuals of a 
gunshot wound of the right foot with fracture of the third 
metatarsal, and remanding the matter to the Board for 
development and readjudication. 

Because the appeal for a higher evaluation arises from the 
initial rating decision which established service connection 
for the disability and assigned the initial disability 
evaluation, the entire rating period is to be considered 
including the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The issue has been characterized accordingly.



REMAND

The Court noted in the October 1999 Order that the VA had 
issued revised regulations concerning the sections of the 
rating schedule that deal with muscle injuries.  See 62 Fed. 
Reg. 30235-30240 (1997).  Regulations which were revised or 
eliminated include 38 C.F.R. §§ 4.56 and 4.72 (1996).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, the 
Court concluded that a remand was required to have the Board 
consider whether the changes affected the disposition of the 
veteran's claim.  

The Court also found that the claim for a higher rating was 
well-grounded under 38 U.S.C.A. § 5107 (West 1991), and that 
the Secretary was required to assist the claimant in 
developing the facts pertinent to that claim.  The Court 
further noted, however, that the veteran had indicated that 
he had been treated at the VA Medical Centers in Evansville 
and Louisville, but that the records from such treatment were 
not before the Court.  The Court also concluded that the VA 
examination conducted in September 1997 was deficient in 
failing to assess any impairment of the movements of the 
forefoot and the propulsion thrust in walking which are 
factors to be considered under 38 C.F.R. § 4.73, Diagnostic 
Code 5310.  For these reasons, the Court concluded that 
further development of evidence was required.  

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected residuals of a gunshot wound of 
the right foot during the period of time 
pertinent to the current claim.  After 
securing the necessary release, the RO 
should obtain these records, including 
records from the VAMC in Louisville and 
the VAMC in Evansville.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
residuals of a gunshot wound of the right 
foot with fracture of the third 
metatarsal.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under 
both the old and new regulations 
pertaining to muscle injuries.  The 
report should also include an assessment 
of the severity of impairment of the 
movements of the forefoot and the 
propulsion thrust in walking.  The 
examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether the claim 
may be granted under either the old or 
the new regulations pertaining to muscle 
injuries.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


